Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 20, claim 1 defines a “distance measuring device that performs processing on time-series luminance signals of each of frames acquired on the basis of reflected lights of laser lights irradiated a plurality of times for each of the frames” (emphasis added).  Claims 13 and 20 define a “method for performing processing on time-series luminance signals of each of frames acquired on the basis of reflected lights of laser lights irradiated in order in a plurality of predetermined directions for each of the frames” (emphasis added).  While claims 13 and 20 define a frame by acquisitions on the basis of reflected lights of laser lights irradiated in order in a plurality of predetermined directions, such a definition is missing in the otherwise corresponding apparatus claim 1.  Clarification is required.  In addition, claim 1 recites the phrase “the distance value” in line 10 and it is unclear how it is related to “a distance value” of line 7 and “the distance value” of line 11.  Does it refer to a distance value from a preceding frame?  Or does it refer to a distance value from a present frame?  Clarification is required.  Similarly, claim 13 recites the phrase “the distance value” in line 9 and it is unclear due to the same reasons stated above.
Regarding claim 2, it is unclear what constitutes the claimed “distance value” of line 5.  Furthermore, it is unclear how this distance value is related to “a distance value” of claim 2, line 14.  Clarification is required.
Regarding claim 3, it is unclear what exactly the claimed “distance value” of lines 5-6 refers to.  Clarification is required.
Regarding claim 14, the phrase “the predetermined peak” in lines 3-4 and 8-9 lacks a proper antecedent basis.
Regarding claim 15, it is unclear what exactly the phrase “the distance value” of lines 2 and 6 refers to.  Does it refer to a distance value from a preceding frame?  Or does it refer to a distance value from a present frame?  Clarification is required.
Regarding claim 16, it is unclear what exactly the phrase “the distance value” of lines 2 and 6 refers to.  Does it refer to a distance value from a preceding frame?  Or does it refer to a distance value from a present frame?  Clarification is required.
Regarding claim 17, it is unclear what exactly the phrase “the distance value” of line 2 refers to.  Does it refer to a distance value from a preceding frame?  Or does it refer to a distance value from a present frame?  Clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienzler et al (US 2017/0184709).
Regarding claim 1, as far as the claim is understood, Kienzler et al discloses a distance measuring device (Fig.1) that performs processing on time-series luminance signals of each of frames acquired on the basis of reflected lights of laser lights irradiated a plurality of times for each of the frames (paragraphs 29-35, 37), the distance measuring device comprising: a storage circuit (34; Fig.3) configured to store information concerning a distance value obtained on the basis of a time-series luminance signal of a preceding frame (paragraphs 41-42); and a selection circuit (38; Fig.3) configured to select a peak based on the information concerning the distance value as a candidate of the distance value out of peaks in the time-series luminance signal in a present frame (paragraph 43).  Regarding claims 13 and 20, the method steps therein are inherently disclosed by the device of Kienzler et al.
Regarding claims 2 and 14, as far as the claim is understood, the limitations therein are disclosed in paragraphs 18 and 51 of Kienzler et al.
Regarding claims 4 and 17, as far as the claim is understood, the limitations therein are disclosed in paragraph 43 of Kienzler et al.
Regarding claims 5-6 and 18-19, the limitations therein are disclosed in paragraphs 18 and 51 of Kienzler et al.
Regarding claim 12, the limitations therein are disclosed in paragraphs 31-32 and 37 of Kienzler et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7-11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzler et al.
Regarding claims 3, 7-11, 15 and 16, as far as the claim is understood, the specific scheme and configuration utilized to process the detected signals would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshioka et al (US2020/0355806) and Kubota et al (US2021/0026012) are cited for disclosing a distance measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878